604 F. Supp. 2d 625 (2009)
Luis ANDINO and Diallorafik A. Madison, Plaintiffs,
v.
Brian FISCHER et al., Defendants.
No. 08 Civ. 558(VM).
United States District Court, S.D. New York.
March 20, 2009.

DECISION AND ORDER
VICTOR MARRERO, District Judge.
By Decision and Order dated May 16, 2008 (Docket No. 5, entered on May 20, 2008), the Court denied the motion of plaintiff DialloRafik Madison ("Madison") seeking a temporary restraining order against defendants to prohibit them from enforcing certain provisions of misbehavior reports. The Court determined that Madison had not satisfied the standards applicable to issuance of injunctive relief. By document filed on July 31, 2008, Madison sought an order to vacate or set aside the Court's May 16, 2008 Order. The Court construes Madison's latter request as a motion for-reconsideration.
Under Local Civil Rule 6.3, a request for reconsideration must be made within ten days of the entry of the original Order, which in this case was docketed on May 20, 2008. Madison's request was filed on July 31, 2008, and was thus untimely. In any event, a motion for reconsideration requires a showing of factual matters or controlling law that the movant believes the Court overlooked and that may be expected to alter the conclusion reached by the Court. Madison made no such showing, but merely reiterated matters already described in the original motion and considered by the Court. Madison's request must therefore be denied.

ORDER
For the reasons stated above, it is hereby
ORDERED that the motion (Docket No. 23) of plaintiff DialloRafik Madison for an order to vacate or set aside the Court's Order dated May 16, 2008 is DENIED.
The Clerk of Court is directed to withdraw the motion from the Court's database of pending motions.
SO ORDERED.